Motion Granted and Abatement Order filed January 5, 2021




                                         In The

                      Fourteenth Court of Appeals
                                     ____________

                                NO. 14-20-00023-CV
                                     ____________

                 CHRISTOPHER SCOTT BRANN, Appellant

                                           V.

     CARLOS GUIMARAES, JEMIMA GUIMARAES, AND ROBERTO
                   GUIMARAES, Appellees


                    On Appeal from the 308th District Court
                             Harris County, Texas
               Trial Court Cause No. 2015-24329 & 2015-24329-A

                              ABATEMENT ORDER

      Appellees filed a motion to extend time to file their brief until 30 days after a
supplemental clerk’s record is filed. The motion states the record was requested but
the district clerk has not filed it. The motion indicates appellant agrees that the record
needs to be supplemented and does not opposed appellees’ request for an extension.

      We grant the motion to extend time and, on our own motion, abate the appeal
so the parties may ensure the record is supplemented. The appeal will be reinstated
after the earlier of (1) the filing of the supplemental clerk’s record or (2) 60 days
from the date of this order.

      The appeal is abated, treated as a closed case, and removed from this court’s
active docket. The court will also consider an appropriate motion to reinstate the
appeal filed by either party, or the court may reinstate the appeal on its own motion.

                                       PER CURIAM

Panel consists of Chief Justice Christopher and Justices Wise and Hassan

(Christopher, C.J., dissenting. Chief Justice Christopher would grant the motion to
extend time to file appellees’ brief but would not abate the appeal.)




                                          2